             Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 1 of 22




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
 UNITED STATES OF AMERICA,                          )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )
                                                      Civil Action No. 20-cv-2228
                                                    )
 155 VIRTUAL CURRENCY ASSETS                        )
                                                    )
                Defendants.                         )
                                                    )
                                                    )

         UNITED STATES’ VERIFIED COMPLAINT FOR FORFEITURE IN REM

       COMES NOW, Plaintiff the United States of America, by and through the Acting United

States Attorney for the District of Columbia, and brings this Verified Complaint for Forfeiture in

Rem against the defendant properties, namely: 155 virtual currency accounts (the “Defendant

Properties”), which are further described in Attachment A. The United States alleges as follows

in accordance with Rule G(2) of the Federal Rules of Civil Procedure, Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions.

                 NATURE OF ACTION AND THE DEFENDANT IN REM

       1.      This in rem forfeiture action arises out of an investigation by the Internal Revenue

Service – Criminal Investigation’s Cyber Crimes Unit (“IRS-CI”), Federal Bureau of Investigation

(“FBI”), and Homeland Security Investigations (“HSI”). Specifically, the United States is

investigating the unlawful use of the cryptocurrency to support and finance terrorism.

       2.      The Defendant Properties are subject to seizure and forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(G)(i), as foreign assets of designated foreign terrorist organizations based in Syria that

are linked to al-Qaeda, including the Al-Nusrah Front (“ANF”) and Hay’at Tahrir al-Sham

(“HTS”), which have engaged in planning and perpetrating federal crimes of terrorism as defined
            Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 2 of 22




in 18 U.S.C. § 2332b(g)(5), against the United States, citizens or residents of the United States,

and as foreign assets affording any person a source of influence over any such entity or

organization.

                                 JURISDICTION AND VENUE

       3.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1345 and 1355.

       4.       Venue is proper pursuant to 28 U.S.C. § 1355(b)(2).

                          FACTS GIVING RISE TO FORFEITURE

I.     BACKGROUND

       A.       al-Qaeda and Affiliated Foreign Terrorist Organizations

       5.       On October 8, 1999, the United States Secretary of State designated al-Qaeda as a

Foreign Terrorist Organization (“FTO”) under Section 219 of the Immigration and Nationality Act

and as a Specially Designated Global Terrorist (“SDGT”) under section 1(b) of Executive Order

13224. The Secretary of State also added the following aliases to the FTO listing: “the Base,” the

Islamic Army, the World Islamic Front for Jihad Against Jews and Crusaders, the Islamic Army

for the Liberation of the Holy Places, the Usama Bin Laden Network, the Usama Bin Laden

Organization, Islamic Salvation Foundation, and The Group for the Preservation of the Holy Sites.

To date, AQ remains a designated FTO.

       6.       Al Qaeda’s designation as an FTO and SDGT has been renewed on multiple

occasions since 1999, and al-Qaeda remains a designated FTO and SDGT today.

       7.       On October 15, 2004, the Secretary of State designated Jam’at al Tawhid wa’al-

Jihad as an FTO under Section 219 of the Immigration and Nationality Act and as a SDGT under

section 1(b) of Executive Order 13224.

       8.       On December 15, 2004, the Deputy Secretary of State added numerous aliases to

the Jam’at al Tawhid wa’al-Jihad FTO designation including the alias al-Qaida in Iraq (“AQI”).


                                                -2-
               Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 3 of 22




         9.     On December 11, 2012, the Secretary of State amended the FTO and SDGT

designations of Jam’at al Tawhid wa’al-Jihad to include the following aliases: al-Nusrah Front

(“ANF”), Jabhat al-Nusrah, Jabhet al-Nusra, The Victory Front, and Al-Nusrah Front for the

People of the Levant.

         10.    On May 15, 2014, the Secretary of State, in response to the evolving nature of the

relationships between ANF and AQI, amended the FTO and SDGT designations of AQI to remove

all aliases associated with ANF. Separately, the Secretary of State then designated al-Nusrah Front

(ANF), also known as Jabhat al-Nusrah, also known as Jabhet al-Nusra, also known as The Victory

Front, also known as Al-Nusrah Front for the People of the Levant, also known as Al-Nusrah Front

in Lebanon, also known as Support Front for the People of the Levant, and also known as Jabaht

al-Nusra li-Ahl al-Sham min Mujahedi al-Sham fi Sahat al-Jihadb as an FTO under Section 219

of the Immigration and Nationality Act and as a SDGT under section 1(b) of Executive Order

13224.

         11.    On October 19, 2016, the Secretary of State amended the FTO and SDGT

designations of ANF to include the following new aliases: Jabhat Fath al Sham, also known as

Jabhat Fath al-Sham, also known as Jabhat Fatah al-Sham, also known as Jabhat Fateh al-Sham,

also known as Fatah al-Sham Front, also known as Fateh Al-Sham Front, also known as Conquest

of the Levant Front, also known as The Front for liberation of al Sham, also known as Front for

the Conquest of Syria/the Levant, also known as Front for the Liberation of the Levant, also known

as Front for the Conquest of Syria.

         12.    On May 17, 2018, the Secretary of State amended the FTO and SDGT designations

of ANF to include the following aliases: Hay’at Tahrir al-Sham, also known as Hay’et Tahrir al-

Sham, also known as Hayat Tahrir al-Sham, also known as HTS, also known as Assembly for the

Liberation of Syria, also known as Assembly for Liberation of the Levant, also known as

                                               -3-
              Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 4 of 22




Liberation of al-Sham Commission, also known as Liberation of the Levant Organisation, also

known as Tahrir al-Sham, also known as Tahrir al-Sham Hay’at.

        13.     To date, ANF and HTS remain designated FTOs.

        B.      Bitcoin

        14.     Bitcoin (“BTC”) is a decentralized virtual currency, which is supported by a peer-

to-peer network. All transactions are posted to a public ledger, called the Blockchain (which can

be seen at https://Blockchain.info). Although transactions are visible on the public ledger, each

transaction is only listed by a complex series of numbers that does not identify the individuals

involved in the transaction. This feature makes BTC pseudonymous; however, it is possible to

determine the identity of an individual involved in a BTC transaction through several different

tools that are available to law enforcement. For this reason, many criminal actors who use BTC

to facilitate illicit transactions online (e.g., to buy and sell drugs or other illegal items or services)

look for ways to make their transactions even more anonymous.

        15.     A BTC address is a unique token; however, BTC is designed such that one person

may easily operate many BTC accounts. Like an e-mail address, a user can send and receive BTC

with others by sending BTC to a BTC address. People commonly have many different BTC

addresses and an individual could theoretically use a unique address for every transaction in which

they engage. A BTC user can also spend from multiple BTC addresses in one transaction;

however, to spend BTC held within a BTC address, the user must have a private key, which is

generated when the BTC address is created and shared only with the BTC-address key’s initiator.

Similar to a password, a private key is shared only with the BTC-address key’s initiator and ensures

secured access to the BTC. Consequently, only the holder of a private key for a BTC address can

spend BTC from the address. Although generally, the owners of BTC addresses are not known

unless the information is made public by the owner (for example, by posting the BTC address in

                                                  -4-
             Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 5 of 22




an online forum or providing the BTC address to another user for a transaction), analyzing the

public transactions can sometimes lead to identifying both the owner of a BTC address and any

other accounts that the person or entity owns and controls.

       16.     BTC is often transacted using a virtual-currency exchange, which is a virtual-

currency trading platform and bank. It typically allows trading between the U.S. dollar, other

foreign currencies, BTC, and other digital currencies. Many virtual-currency exchanges also act

like banks and store their customers’ BTC. Because these exchanges act like banks, they are

legally required to conduct due diligence of their customers and have anti-money laundering

checks in place. Virtual currency exchanges doing business in the United States are regulated

under the Bank Secrecy Act, codified at 31 U.S.C. § 5311 et seq., and must collect identifying

information of their customers and verify their clients’ identities.

       B.      Blockchain Analysis

       17.     While the identity of the BTC address owner is generally anonymous (unless the

owner opts to make the information publicly available), law enforcement can identify the owner

of a particular BTC address by analyzing the blockchain. The analysis can also reveal additional

addresses controlled by the same individual or entity. For example, a user or business may create

many BTC addresses to receive payments from different customers. When the user wants to

transact the BTC that it has received (for example, to exchange BTC for other currency or to use

BTC to purchase goods or services), it may group those addresses together to send a single

transaction. Law enforcement uses sophisticated, commercial services offered by several different

blockchain-analysis companies to investigate BTC transactions. These companies analyze the

blockchain and attempt to identify the individuals or groups involved in the BTC transactions.

Specifically, these companies create large databases that group BTC transactions into “clusters”

through analysis of data underlying BTC transactions.

                                                -5-
             Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 6 of 22




       18.     Through numerous unrelated investigations, law enforcement has found the

information provided by these companies to be reliable. The third-party blockchain-analysis

software utilized in this case is an anti-money laundering software used by banks and law

enforcement organizations worldwide.       This third-party blockchain analysis software has

supported many investigations, and been the basis for numerous search and seizure warrants, and

as such, has been found to be reliable. Computer scientists have independently shown that they

can use “clustering” methods to take advantage of clues in how BTC is typically aggregated or

split up to identify BTC addresses and their respective account owners.

       19.     Since the blockchain serves as a searchable public ledger of every BTC transaction,

investigators may trace transactions to BTC exchangers.        Because those exchanges collect

identifying information about their customers, subpoenas or other appropriate process submitted

to these exchangers can, in some instances, reveal the true identity of the individual responsible

for the transaction.

II.    AL-QAEDA BTC TERROR FINANCE CAMPAIGN

       20.     In April 2019, the administrator of the Telegram group “Tawheed & Jihad Media,”

which is now defunct, provided a Bitcoin address starting with 37yrx7 (“Defendant Property

AQ1”) as a repository for pro-al-Qaeda donations.

       21.     Posts on the Tawheed & Jihad Media Telegram group during that same time frame

advertised fundraising campaigns to raise money for fighters. For example, on or about May 25,

2019, a user posted an image with the text: “FUNDRAISING CAMPAIGN” and “FINANCE

BULLETS AND ROCKETS FOR THE MUJAHIDEEN.” Muhajideen in this context refers to al

Qaeda fighters or soldiers. The post accompanying the image stated, “For Donations and more

details: Please message: @TawheedJihadMedia.”




                                              -6-
             Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 7 of 22




       22.     The media content of the Tawheed & Jihad Media Telegram group included

watermarked images of both Ansar al-Tawheed, a jihadist group that was created in or about March

2018, and the Syria-based pro-al-Qaeda collective Wa Haredh al-Moemeneen (“Incite the

Faithful”), of which Ansar al-Tawheed is a member. The collective Wa Haredh al-Moemeneen

was formed in approximately the fall of 2018 to oppose negotiations with the Syrian regime and,

as of May 2019, when the Telegram group administrator solicited donations to Defendant

Property AQ1, was fighting against Syrian government forces and their allies in northern Syria.

       23.     On or about May 5, 2019, Defendant Property AQ1 sent its entire balance of BTC,

approximately 0.14610741 BTC, to a cluster of BTC addresses, containing the root address starting

with 3LcrD (“Defendant Property AQ2”).

       24.     Al-Qaeda and affiliated terrorist groups have been operating a BTC money

laundering network using Telegram channels and other social media platforms to solicit BTC

donations to further their terrorist goals. As described below, al-Qaeda and affiliated terrorist

groups operate a number of Telegram channels and purport to act as charities when, in fact, they

are soliciting funds for the mujahedeen. Al-Qaeda and the affiliated terrorist groups are connected

and use multi-layered transactions to obfuscate the movement of BTC.

       25.     Defendant Property AQ2 is a central hub used to collect funds and then

redistribute the funds within this money laundering network. From on or about February 25, 2019

through on or about February 5, 2020, Defendant Property AQ2 received approximately

15.27050803 BTC via 187 transactions.

       26.     Between February 25 through on or about July 29, 2019, Defendant Property AQ2

sent approximately 9.10918723 BTC via 38 transactions to an account at a virtual currency

exchange (Defendant Property 1).

       27.     Funds received by Defendant Property 1 were in turn sent to various online gift

                                               -7-
             Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 8 of 22




card exchanges (“GCE”) that facilitate the sale of various gift cards in exchange for

cryptocurrency. This is a common method of money laundering known to law enforcement.

       28.     On or about May 21, 2019, a BTC address starting with 3KhAH (Defendant

Property 2) sent approximately 0.02825625 BTC to Defendant Property AQ2.

       29.     On or about May 29 and 30, 2019, Defendant Property 2 sent a total of

approximately 0.07640859 BTC to a BTC address starting with 3LZg4 (Defendant Property 3).

Within hours, Defendant Property 3 sent BTC to Defendant Property AQ2. This is a common

method of money laundering known to law enforcement as layering.

       Leave an Impact Before Departure

       30.     A Syria-based organization that translates to “Leave an Impact Before Departure,”

has conducted donation campaigns asking people to send support via BTC. As of July 30, 2020,

Leave an Impact Before Departure publicly claimed that it was a charity conducting humanitarian

work. However, this group has posted images on its Telegram channel regarding the prices of

military equipment needed to support the fighters inside of Syria.




                                               -8-
             Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 9 of 22




       31.    For example:




       32.    As demonstrated above, these posts are seeking funds for military equipment.

       33.    Leave an Impact Before Departure advertised an account at a virtual currency

exchange (Defendant Property 4) in the Telegram channel as its deposit address to which donors

could send BTC.

       34.    Defendant Property 4 received approximately 14.58133728 BTC via 65

transactions for the period on or about March 10 to on or about December 11, 2019. This includes

seven transactions totaling approximately 0.73060999 BTC from Defendant Property AQ2.

       35.    A cluster of approximately 29 BTC addresses with a root address starting with

1JtyZ received (Defendant Property 5 - Defendant Property 33) approximately 0.29328346

BTC via six transactions from Defendant Property AQ2. Cluster 1JtyZ sent:

              a.      0.76916964 BTC via three transactions to Defendant Property 1; and

              b.      0.2270076 BTC via two transactions to Defendant Property 4.




                                             -9-
             Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 10 of 22




       Al Ikhwa

       36.     The Telegram channel for @Al_ikhwa_official appeared online in or around June

2018. The administrator of the group is listed as “@AL_ikhwa.” The group’s profile describes

them as an “independent charity on the ground in Syria” and that they “do not support any acts of

terrorism;” however, blockchain analysis and a review of related social media posting

demonstrates otherwise.

       37.     Many of Al Ikhwa’s posts on Telegram solicit donations through PayPal, Western

Union and “anonymous payment” with BTC. Their first post stated, in part:

               …supporting the brothers in Syria, Wives of [martyrs] and their families…[and]
               We help those who defend the Muslims in [Syria].

       38.     The Al Ikhwa administrator posted 11 BTC addresses for potential donors to fund

(“Al Ikhwa Cluster”). These 11 BTC addresses represent Defendant Property 34 through

Defendant Property 44.

       39.     Blockchain analysis revealed the Al Ikhwa Cluster has received approximately

0.43820188 BTC via 18 transactions for the period October 15, 2018 to September 3, 2019.

       40.     Approximately half of the BTC received by this cluster, 0.22524884 BTC, was sent

via four transfers to Defendant Property AQ2.

       41.     Shortly thereafter Defendant Property AQ2 received BTC from the Al Ikhwa

Cluster, the proceeds of which were sent to Defendant Property 1.

       42.     Al Ikhwa also operated a Facebook account which had posted four BTC addresses

for donations. Two of these BTC addresses are part of the Al Ikhwa Cluster and the other two

are part of a cluster of six BTC addresses (“Al Ikhwa Facebook Cluster”). These six BTC

addresses represent Defendant Property 45 through Defendant Property 50. Al Ikhwa




                                             - 10 -
              Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 11 of 22




Facebook Cluster sent approximately 0.09413247 BTC during April and May 2020, via three

transfers to the Al Ikhwa Cluster.

       43.      The documented practice of layering BTC transfers is observed herein, where Al

Ikhwa is attempting to obfuscate the source of BTC and conceal the identity of the owner.

       44.      The Al Ikhwa administrator stated on Telegram:

                Yeah, bitcoin makes a new one [i.e. address] every transaction so it’s good, it
                always looks like it’s going to a different place..if you ever get [a] police visit and
                they want to trap you to say you sent [donations] to Syria.. say they are
                liars..because one person told me maybe they can’t track the bitcoin but they can
                see IP address...But our Syria IP addresses are Turkish because our Internet comes
                from Turkey. So if they try to trap someone and say you sent money here by
                showing IP address, you say they are liars and you did business in Turkey.. cause
                the IP address is Turkish.

       45.      The Al Ikhwa money laundering network conducted layered transactions including

as follows:

                a.      Al Ikhwa Cluster sent 0.09019068 BTC to cluster 3HvtR on or about

       January 20, 2019, and then five days later this cluster sent 0.3372531 BTC to Defendant

       Property 1.

                b.      Al Ikhwa Cluster sent 0.05927279 BTC to address 36A2P on or about

       April 2, 2019.

                     i. That same day, address 36A2P sent 0.041 BTC to Defendant Property 4;

                     ii. A few days later, address 36A2P sent 0.01953034 BTC to Defendant

                        Property 1;

                c.      Al Ikhwa Cluster sent a total of 0.00016023 BTC via two transactions to

       cluster 12Btp on or about October 19, 2018, and on or about March 2, 2019. On or about

       July 16, 2019, cluster 12Btp sent 0.00651841 BTC to Defendant Property AQ2.




                                                - 11 -
             Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 12 of 22




       Malhama Tactical

       46.     Open source reporting has linked Al Ikhwa to Malhama Tactical, a jihadist military

company that trains HTS fighters and has solicited BTC to finance HTS operations in Syria.

       47.     Malhama Tactical is described in open source materials as a “jihadist private

military company.” It is comprised of fighters from Uzbekistan and the Russian Caucuses.

       48.     The Twitter page of Malhama Tactical’s founding leader, Abu Salman Belarus,

describes him as the “Commander of Malhama Tactical, we are the military instructors, we’ve

been teaching rebels how to fight and provide emergency aid on battlefield since 2013.” In a

published interview in February 2019, Abu Salman Belarus stated that Malhama Tactical worked

with and trained HTS fighters. Moreover, in around July 2019, Malhama Tactical fundraised for

drones to be used for “artillery adjustment and reconnaissance.” In releasing an intelligence report

about that fundraising effort, the SITE Intelligence Group described Malhama Tactical as an HTS

Special Forces training group.

       49.     Notably, an April 2020 online video from a news media outlet showed interviews

with members of Malhama Tactical about certain military tactics they used after recent battles in

Idlib, Syria. In a published video interview on or about June 11, 2020, a Malhama Tactical leader

named Ali al-Shishani described Malhama Tactical as a group of professional instructors who

trained members of the Syrian resistance and stated that HTS was one of the groups with whom

Malhama Tactical worked.

       50.     The Twitter account of Malhama Tactical’s founder, Abu Salman Belarus, tweeted

two BTC addresses when soliciting donations. His tweets stated, “You can support and help us

anonymously and safely with Bitcoin wallet: 1J5x4,” and “Bitcoin wallet for support instructor

team of [MT]: 1LVwt.”




                                               - 12 -
             Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 13 of 22




       51.     These two Malhama Tactical addresses are part of a cluster of 23 addresses (“MT

cluster”) that received approximately 0.19501359 BTC via 15 transactions for the period July 13

to November 22, 2019. These 23 BTC addresses represent Defendant Property 51 through

Defendant Property 73.

       52.     On or about October 9, 2018, MT cluster sent approximately 0.03839 BTC to

cluster 3Jb1M which has sent BTC to Defendant Property AQ2 on multiple occasions.

       Reminders From Syria

       53.     The Al Ikhwa Telegram channel forwarded                several posts from the

“@RemindersFromSyria” (“RFS”) channel, and the RFS channel has similarly forwarded Al

Ikhwa’s posts, many of which contained Al Ikhwa’s BTC addresses.

       54.     RFS’s channel falsely states that they are “not affiliated with any fighting groups

in Syria” and they “do not promote any acts of violence and terrorism.” In fact, they have posted

numerous donation requests to support foreign fighters, threats to the United States, and radical

extremists abroad.

       55.     For example, one post showed a photograph of a machine gun with a military-style

vest holding numerous additional magazines of bullets. Another post stated:




                                              - 13 -
             Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 14 of 22




       56.       On or about July 16, 2020, an HSI agent acting in an undercover capacity (“UCA”)

messaged the administrator of the RFS Telegram channel asking to donate BTC. The administrator

provided a BTC address starting with 1CoEM (Defendant Property 74). Subsequently,

Defendant Property 74 clustered with Defendant Property 75 and Defendant Property 76

(“RFS Cluster”).

       57.       The administrator stated that he hoped for the destruction of the United States and

warned the UCA to be careful of possible criminal consequences from carrying out a jihad in the

United States.

       58.       After these illicit conversations, the administrator shared his “own wallet” BTC

address starting with 1Q4xw (Defendant Property 77), which could be used for “jihad.”

       59.       The administrator complained about U.S. drones and subsequently stated that

“Bullets and bombs is all affordable, but the drone stuff, its very hard to unless u have like anti

aircraft stuff which is like millions of dollars. Here they shoot it with a ground to air missile.. its

possible to hit them but hard. Or a 23mm machine gun. U know those big guns attached to a car..”




                                                - 14 -
             Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 15 of 22




       60.        RFS Cluster and Defendant Property 77 are further linked because they both, in

separate transitions, sent approximately 0.003769 BTC and 0.00235163 BTC respectively, at the

same time on or about July 23, 2020 to a cluster of BTC addresses with the main address starting

with 3QkrD.

       61.        A majority of the BTC received by cluster 3QkrD is sent to a BTC address starting

with 1Kszb (Defendant Property 78), which is hosted at the same virtual currency exchange as

(Defendant Property 1).

       62.        RFS Cluster also sent BTC to a cluster of BTC addresses with the main address

starting with 3KKa3. Like cluster 3QkrD, cluster 3KKa3 sent BTC to Defendant Property 78

multiple times.

       Al Sadaqah

       63.        Al Sadaqah (“charity” in Arabic) is a Syrian organization that operates social media

accounts on multiple platforms which seek to finance terrorism via BTC solicitations. They

described themselves as “an independent charity organization that is benefiting and providing the

Mujahidin in Syria with weapons, finical [sic] aid and other projects relating to the jihad. You can

donate safely and securely with Bitcoin.”

       64.        On its Telegram channel, Al Sadaqah openly solicited donations via BTC to an

address starting with 15K9Z (Defendant Property 79, which clustered with Defendant Property

80).

       65.        In one such post (depicted below), they directed people to “Donate anonymously

with Cryptocurrency” to Defendant Property 79, to support “the mujahidin in Syria with

weapons, financial aid, and other projects assisting the jihad.”




                                                 - 15 -
              Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 16 of 22




        66.     Example posts are shown here:




                                  COUNT ONE – FORFEITURE
                                   (18 U.S.C. § 981(A)(1)(G)(i))

        67.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 66 above as if fully set forth herein.

        68.     Al-Qaeda, HTS, and ANF are designated foreign terrorist organizations.

        69.     The above described scheme involves these designated foreign terrorist

organizations’ campaigns to finance terrorism via BTC solicitations involving the Defendant

Properties.

        70.     The Defendant Properties are subject to forfeiture to the United States, pursuant to

18 U.S.C. § 981(a)(1)(G)(i), as assets of a foreign terrorist organization engaged in planning or

perpetrating any federal crime of terrorism (as defined in section 2332b(g)(5)) against the United

States, citizens or residents of the United States, or their property, and as assets affording any

person a source of influence over any such entity or organization.


                                                - 16 -
             Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 17 of 22




                                      PRAYER FOR RELIEF

        WHEREFORE, the United States prays that notice issue on the Defendant Properties as

described above; that due notice be given to all parties to appear and show cause why the forfeiture

should not be decreed; that judgment be entered declaring that the Defendant Properties be

forfeited to the United States for disposition according to law; and that the United States be granted

such other relief as this Court may deem just and proper, together with the costs and disbursements

of this action.


Dated: August 13, 2020
       Washington, D.C.


                                          Respectfully submitted,

                                          MICHAEL R. SHERWIN,
                                          N.Y. Bar Number 4444188
                                          ACTING UNITED STATES ATTORNEY


                                          By:          /s/ Zia Faruqui
                                          ZIA M. FARUQUI, D.C. Bar No. 494990
                                          JESSICA BROOKS
                                          Assistant United States Attorneys
                                          Fourth Street, NW
                                          Washington, DC 20530
                                          (202) 252-7566 (main line)

                                          and

                                          ALEX HUGHES
                                          DANIELLE ROSBOROUGH, D.C. Bar No. 1016234
                                          Trial Attorney
                                          National Security Division
                                          United States Department of Justice
                                          950 Pennsylvania Avenue, NW
                                          Washington, DC 20004
                                          Office: (202) 514-0849 (main line)

                                          Attorneys for the United States of America


                                                - 17 -
            Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 18 of 22




                                       VERIFICATION

       I, Christopher Janczewski, a Special Agent with the Internal Revenue Service-Criminal

Investigations, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing

Verified Complaint for Forfeiture In Rem is based upon reports and information known to me

and/or furnished to me by other law enforcement representatives and that everything represented

herein is true and correct.

Executed on this 13th day of August, 2020.


         /s/ Chris Janczewski             _
Special Agent Chris Janczewski
IRS-CI



       I, Joseph Consavage, a Special Agent with the Homeland Security Investigation, declare

under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing Verified Complaint for

Forfeiture In Rem is based upon reports and information known to me and/or furnished to me by

other law enforcement representatives and that everything represented herein is true and correct.

Executed on this 13th day of August, 2020.


         /s/ Joseph Consavage                 _
Special Agent Joseph Consavage,
Homeland Security Investigation




                                                  - 18 -
       Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 19 of 22




                           ATTACHMENT A:
Defendant Property                        BTC Address
       1             1421chCK32pV32Tw5MQbiUiKWKvnmj7d91
       2             3KhAHDfTuVnHUfRgQfVP4LcV8SHXpN51u7
       3             3LZg4hHfbpLrJBagQqXp2agGbwrz9XpXai
       4             163oWqgPk8fKhUqmHpNnoQhikfFjHyD3Pr
       5             1JtyZYT4CKeKNyxMzbCpC9VJT6KTmeAKFN
       6             3Bp2Eb87ApoMAsKPSQB2SAqLmRymjeLmtv
       7             3HUhCkt44P3izoLZkK3rcx8NsZXKJdksh5
       8             3Q4Nb6jUWAJQLq5NS7S92YPPCTcTyuSPhK
       9             3Bo3cPpPjFzt6YHFfRoX6ufY1b2zzVf8mT
       10            3HSK6MbuoewuttVBuYepEA4fyyPxHzZ6pB
       11            1Awi7RLBGdT9qCo5SCB5y6Xea7MTb1F5Xc
       12            33uWGWsWSTBw1KLM4UFPvxYvDJ5Xfo9s63
       13            3G68RkhEDjwhajkDN83Z1611ZGnUZmvrUD
       14            3QabnGEAWXrc7rvo1JcJBzUMhcifT7m6gd
       15            32ZiFK53wYe5TL8zmcy7zaAvQnSd67fcA2
       16            1sQ1oXjay4KwkEuVdFf7yveQFytH1ES7g
       17            3PrThrqU4fhNG4LJzVT5nMDs41S7yh75Vu
       18            1DnGvHRkXC7hTXuTDDxqNEwUYyhgR1nSDn
       19            3J9DbduuLLU4o65Hfw29zMVoxdjkZ9CJHo
       20            3MLnjFfp9VeFVQroAbENXrDyGgioT1TZJQ
       21            14mNSNTp8N9ATPoyfYQCfnm8B43YjLNbwG
       22            12jUCD1da5EzutFg1zWq9fhmE1dAkB5MxF
       23            3Gv56YFJ5Zaue6RCDzBNFbUE7EharKXenE
       24            3DJqv8q3bxSizdc47UfuGoCkAzq7QxotEV
       25            35NdXGaaMV19T6yiRpNaZTN5jQiJR5F95z
       26            3KiHfB5FfsEVhRowBwMDsxzT1KT9kFEsqx
       27            3GfghFZjkLncctgUDdQpuZTjFHjLhH7Hn6
       28            1JnweKtFaSVYZtrNs633MyAQfxv3zWybdZ
       29            1PCsivNdLzKNArTewBQeXztncMRgay9A8H
       30            3PZqkm88UAeYQvfgE6HnTMPgSawaLS3PCN
       31            3HMhnidbjj7pRc6KrxhRv9dxsGQhfA1Mae
       32            39yTYpsCpfqBmpmQgZpoE4epgr7ppSDJmK
       33            31xjhbbEAsC85QynVmRRnQbL5K2UgtXXhW
       34            1M34CzVZEhGfLxocxFXyNSJcrxPgoEzcHH
       35            1DnKvXkfAKnBnp8WzfwCFSLakoYv9y6p6S
       36            1Wdq3SJiAwcW1V7wPJWvfLF9ZcARXzXyz
       37            161rhMMWhtFw4zSLgmubAfx9DkAnQxXLRs


                                 - 19 -
Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 20 of 22




38          1PQwHVZvEQM2A3vVQdsGy1PpR47fD25CBV
39          1A4kjy59YcYJNThyEX9nGgj7615qnXVgea
40          1iL6WtDdonsgVsPquHDKZXScyZCWTqFnQ
41          17J9tFkU7Z5tjotQJBdsUWVxfP2WWBquyb
42          1NqrxD6SatMMu2m4vEkxfYp9UQbwrEAU5j
43          1NbsPXpCa1adNNi9fKjvTsMEWUJGWodeKc
44          1UHVEwmzVn4x6gusr9G2K6UkPN8nX8ELo
45          18HxszY7vsYMvFMRNsbjZRQrS3A4r3YVS7
46          1MdYecvNGSwu7rTz3ACY9vdmxyQwkpVX14
47          1NhpCGz48W7T2umxZsz2XWwr8LvUEC1Rab
48          1JRXEW4qnbSbdmMq8efykq7tPaF9EH9AsJ
49          18woRRJNizuSjATH6mRwEuXChrQeJ9hzkj
50          1KPsvnx53VpJixUrdjaZtMouC7HK11qkV5
51          1LVwtwghTiorsXKtozvHHQCME3qRcse3DP
52          17qRPuXAu2yJd31e3Fdd8rWuiKUxsC85Nu
53          1JUmgvW6A1AP2j4FG6eMgfeQi8436G9Njd
54          1BdVWKUaUkH33oB6fYs5rN6zYj4HAv9xDe
55          1Nn2jNEpE55nq66fHxbqByRnoyWgqHuF2r
56          1NR1po4isKDrTBoV2SWPt3ibNbt4kryuju
57          1Bjd913RMgMxJyqp84Uopx5GtDUYJXbcBB
58          1PYiZensBzM7Jd3YEiDYyAxagrf8EFRaf8
59          1McrLZDNUEnB1i6qn25v7icCGSWi2ynamw
60          16xYb8rkWA4aaPpaqg8jsHreW64DHXUvW8
61          15kV9USE7keMUy4GBuBDXow7mydZ25RncJ
62          185i3gHsTe2kfzG6iQZGoyJX1bK4QhKHxu
63          1CxR1hxQYw953sy9nXhFKX3vQxKX2XuQNE
64          1NootiBHcBb1SrBp89uD1vV28r2bY1zjeB
65          1G3VhaP8E5CLrh1PXmbCwNgdWnYvVpSFzh
66          1B71wHvBgFqXzc3H9uxf3V1q8LB7XrdgDk
67          1CcEbXYSNwvN8T4e7rjgURATqgQEWRqq2J
68          1BeTdU7ymcSTHfJhYKaMhJjzeJMJWHEnCY
69          1BVjLitLbaHGZrfU7Xuj8js9fEPrtUGxut
70          1NjpNMuJ9BSocgibU1gCVJd3SHokSoi3sS
71          1J5x4is2cqHZFYDeaef2bih5WVWuvEcLdA
72          12eyVkVExHiBLyxojCZfYFfo9VE5aLY1p6
73          15WezvMKGdnBjEMYjCSa3r69ZudGzGp66t
74          1CoEM6LVSxdBUiyudqLXSSuwiy79j6Yb2X
75          1BpGu5BFS3uw8J81KCfvudQcHWnn95cRhQ
76          1FQkGKvP5FmYTvKP1qGG98SNVohxzzeZpQ
77          1Q4xwkF6mUGQHBUaWy2PusTJMCFZbXmwfc

                          - 20 -
      Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 21 of 22




      78          1KszbucM4mBc6sQz4sGR2tRwc8Qn8VkCMS
      79          15K9Zj1AU2hjT3ebZMtWqDsMv3fFxTNwpf
      80          1BQAPyku1ZibWGAgd8QePpW1vAKHowqLez
 81        AQ1    37yrx7sTX3VP2BC4eKbmvZiCyH15Wavx1S
 82        AQ2    3LcrDjD1AJXUk2DKshRpo7CCjMmdsWQS1R
 83        AQ2    372RABNMMfY6rKEHL7k4zbGS1gdQD8fN6y
 84        AQ2    37CsFAjLo4ZKdUPmj2F7TYZQFnKmQG87HS
 85        AQ2    3B5p2LERKDQrBjWqaEXDXcxuXUveqRAcWd
 86        AQ2    3QadnFouUe4iDiCyC4ETjFawf7ec6XeT4S
 87        AQ2    bc1q84ue52z2p6mxz7080f5wcfr4hfmdscvng8kydr
 88        AQ2    36g1AzDkxFfmUBtBvShW9BE4qoCYwttYHE
 89        AQ2    3DaEFm23S1scNf63xYJGmhNLHs9nnGNAQp
 90        AQ2    331AkqgXeLxAZ9WcmEha3hBbFcJduTeqPf
 91        AQ2    bc1qtpdhcm5rxf8e58aj6les0e2aqfqddtf7s2zyfl
 92        AQ2    3MCa9HSAKNDJm7VToyvxmjR7nE9XEbj5W9
 93        AQ2    1AyBtxgmP1MWxMSokB36t6BvAScRQWPfUY
 94        AQ2    1C7rUNar8G8v5vWAqg1FkidJAj9PdAaqNq
 95        AQ2    34JUtDmLkd1LkZ1eSKJ2KpRqMhSt4fNAXA
 96        AQ2    3EbW7JkomWTuhMtMAv4i7bNSCEoRPktGd7
 97        AQ2    3EYRY54QutwDZcUANB3RiUD1vpFYAY43Qx
 98        AQ2    3FQgB6DMBeWZ7wgJCJ8NLBh7rWs4QLPPYX
 99        AQ2    3LbjnkMzHBrhyn5UX6vUVzqqCbZMqhipcA
100        AQ2    1L9H7gdwyCsUk1hG2QPA2KyPKD6BWXmzXh
101        AQ2    1DzHmgAJawvA8ZawUmsxKfN1qcDHvC8JGU
102        AQ2    3L6h9mKJcmd4hn4NpZi1RdKCrs7q2AFQct
103        AQ2    3GVbjrZD8mAmH71QqPuKimPaBnNTopQv9M
104        AQ2    1NbvLuxxBtM6M21i3pNNwjtE669s1kFaPv
105        AQ2    33yRKW3uquTTiveVb9EGb7sywXD8yiEXVj
106        AQ2    35Y4ET8Lp4G4MCefPhpRTJKACe15TvEsJo
107        AQ2    3Ln5VWAfn5VfyLLhgaz7QtFPRsaz71CaJY
108        AQ2    3ErJ9qAxB6zz3wuowu9K2bdRS6ZjkE7cC8
109        AQ2    1HMDogpJTdJNKwEwnBtrP9NEQduZ351CNK
110        AQ2    3GbTitJyBLgo7oVkA6NCKa5aq7xZBNMCvG
111        AQ2    1CwVW45KkWjFeBoP1LZSESNnh8vQR2g7bG
112        AQ2    1EPnWUooTb4Cz9WpnxidRotevaZFUFfiVG
113        AQ2    1NTdgFn7q1mAtpGWzunaYgoMRriNdupfmm
114        AQ2    1KY3mPxaB4KYKhiGoJsDXYtgkQPouVn8kr
115        AQ2    18Woupz3chLHCDbjXeJWXEi7FJpYLGtpFh
116        AQ2    3DFgq7WR8ng4mQx4kTqNm1YcMokmz5H71P
117        AQ2    391TpBcg9SzwUHWK8cSAXoaMi1kKvxri3F

                                 - 21 -
      Case 1:20-cv-02228 Document 1 Filed 08/13/20 Page 22 of 22




118      AQ2      1FbxH4UnNXXx2yMrDH9JM1nTK2uRK7tbbm
119      AQ2      1tKfLT8tL8APBDk4cS929EZ7ZnKLgYF2R
120      AQ2      34FTVSKVhTs5nnbgMyCPpdUXAA2tMnTiHZ
121      AQ2      1Pe3Emzjrhoqz5odkZRFU1Zf6qPiDaQgxP
122      AQ2      3FtCpM8a2bpTziAozbC1wHyJJ8Mf8vhHCf
123      AQ2      33868RXegKD9KJwWGNjDGhpve3SZCWtvFK
124      AQ2      3HaZrRZsepCeSWHpVkywT5ZxTuj3rgq6vb
125      AQ2      36nvxwHtFEfETZN61z7FxM7rmaXTSohrK3
126      AQ2      3FLvM3FLahm1Cg44beb1UeLxD1a8RZDzT5
127      AQ2      3MyxLuH79hFjJv5txfZky2m1QUXnyKedfP
128      AQ2      3CKqK7TaY11Hvo7JfnPMhAXGVj9hZnmYjw
129      AQ2      3JAzu5syB4JbkpC3s5gykNeRY21rChPp14
130      AQ2      35bTbKarTJoXX2N3qjz9WpECGzJG23gBsV
131      AQ2      33z7aAa52fvwNxEi3MJ2kCSytipC7nwrRj
132      AQ2      3LMnbGBJe6ZUtCArGgRhKuAXmiVkYf6WZj
133      AQ2      3M3QCf2euKqJhPEbni5bXh675pUkU3x4zC
134      AQ2      3KSuGp6RQbrFAugje78qiqkUZ4rSFoUTvK
135      AQ2      3Fij9xVYCdn9h8CdjaJBzdW7dmU8aHzWLf
136      AQ2      3N9vcfrAohotVCNJzQx2srHf69viMHhrqX
137      AQ2      3G7CuBeXcFrSyB2fkx2GvfBDYoUD2oghxR
138      AQ2      3LpaQzZUPFeR2LF55sumb9kZk4j5HdMUaC
139      AQ2      3FDNrcgT6hV8swepYLPFCALy4oZMqyxKFU
140      AQ2      3F4GniWYtwU6W1bMV432DE1Q1P9qcDHCf1
141      AQ2      3Md8xo8ug4Rm1WSLWjK3NUDaFBpyHm4hEp
142      AQ2      35tGYGmcq7Hj2M6GTDXbCYaK1Dw98xBRST
143      AQ2      3Dbv6vnbRsF9Kiqc8er2ykmSwd2g828D6F
144      AQ2      36o6t4aXtjGV8hx1Qwg6XAQ1jeUYFxUGuz
145      AQ2      3ErTJgH6QnYeUcbVq79gTmYsepapbRxiAE
146      AQ2      33VPbqSAH86mMzz8UpjZ5cJBCpMB3iCwSs
147      AQ2      3DQu9fGbsbyH5f5FeY4YmtsMHqWU7EJWGZ
148      AQ2      36DfazzthtbdpWg23bKTDh54vapjYN5ACM
149      AQ2      32nDFPvVHU3gYaB7JzduMjLGb4Vxw9JeEY
150      AQ2      3Qep64j3PbVow66j4KzB5KhwKXGmkLTc7Z
151      AQ2      395JzR5iGTFq9Qrw4iDrECtrHXGcz2wqQv
152      AQ2      1LAS42uBuCD7tpUR9RPyM61TnMee5y7aYw
153      AQ2      37qXWELabpGQZ7pich2qxZNveEMT7iYxNf
154      AQ2      1AmYvWtDbxgU2eYxEfdQRicj4hBr3k4wtv
155      AQ2      1DTzYoa85xFfKcYK4iqSfbkFHhaeZhXpA3




                                - 22 -
                           Case 1:20-cv-02228 Document 1-1 Filed 08/13/20 Page 1 of 2
                                                               CIVIL COVER SHEET
JS-44 (Rev. 6/17 DC)
 I. (a) PLAINTIFFS                                                               DEFENDANTS
 United States of America                                                       155 VIRTUAL CURRENCY ASSETS
 c/o U.S. Attorney's Office
 555 Fourth Street, N.W.
 Washington, D.C. 20530
 (b) COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF _____________________            COUNTY OF RESIDENCE OF FIRST LISTED DEFENDANT _____________________
                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND INVOLVED

 (c) ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER)                        ATTORNEYS (IF KNOWN)

 Zia M. Faruqui (202) 252-7117
 Assistant United States Attorney
 555 4th Street, N.W.,
 Washington, DC 20530

 II. BASIS OF JURISDICTION                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (PLACE AN x IN ONE BOX FOR
     (PLACE AN x IN ONE BOX ONLY)                                   PLAINTIFF AND ONE BOX FOR DEFENDANT) FOR DIVERSITY CASES ONLY!
                                                                                           PTF    DFT                                                        PTF           DFT
 o     1 U.S. Government    o     3 Federal Question
         Plaintiff                 (U.S. Government Not a Party)    Citizen of this State        o1 o1                Incorporated or Principal Place        o4 o4
                                                                                                                      of Business in This State
 o     2 U.S. Government    o     4 Diversity                       Citizen of Another State     o2 o2                Incorporated and Principal Place       o5 o5
         Defendant                  (Indicate Citizenship of
                                                                                                                      of Business in Another State
                                    Parties in item III)            Citizen or Subject of a
                                                                    Foreign Country
                                                                                                 o3 o3                Foreign Nation                         o6 o6
                                             IV. CASE ASSIGNMENT AND NATURE OF SUIT
             (Place an X in one category, A-N, that best represents your Cause of Action and one in a corresponding Nature of Suit)
 o     A. Antitrust        o    B. Personal Injury/                      o     C. Administrative Agency                          o      D. Temporary Restraining
                                   Malpractice                                    Review                                                   Order/Preliminary
       410 Antitrust                                                                                                                       Injunction
                                310 Airplane                                   151 Medicare Act
                                315 Airplane Product Liability                                                                    Any nature of suit from any category
                                320 Assault, Libel & Slander              Social Security
                                                                                                                                  may be selected for this category of
                                                                               861 HIA (1395ff)
                                330 Federal Employers Liability                                                                   case assignment.
                                                                               862 Black Lung (923)
                                340 Marine
                                                                               863 DIWC/DIWW (405(g))                             *(If Antitrust, then A governs)*
                                345 Marine Product Liability
                                                                               864 SSID Title XVI
                                350 Motor Vehicle
                                                                               865 RSI (405(g))
                                355 Motor Vehicle Product Liability
                                                                          Other Statutes
                                360 Other Personal Injury
                                                                               891 Agricultural Acts
                                362 Medical Malpractice
                                                                               893 Environmental Matters
                                365 Product Liability
                                                                               890 Other Statutory Actions (If
                                367 Health Care/Pharmaceutical
                                                                                   Administrative Agency is
                                    Personal Injury Product Liability
                                                                                   Involved)
                                368 Asbestos Product Liability


 o     E. General Civil (Other)                                OR              o     F. Pro Se General Civil
 Real Property                          Bankruptcy                                   Federal Tax Suits                                  462 Naturalization
      210 Land Condemnation                 422 Appeal 27 USC 158                        870 Taxes (US plaintiff or                         Application
      220 Foreclosure                       423 Withdrawal 28 USC 157                         defendant)                                465 Other Immigration
      230 Rent, Lease & Ejectment                                                        871 IRS-Third Party 26 USC                         Actions
      240 Torts to Land                 Prisoner Petitions                                    7609                                      470 Racketeer Influenced
      245 Tort Product Liability             535 Death Penalty
                                                                                                                                            & Corrupt Organization
                                             540 Mandamus & Other                    Forfeiture/Penalty
      290 All Other Real Property                                                                                                       480 Consumer Credit
                                             550 Civil Rights                             625 Drug Related Seizure of
                                                                                              Property 21 USC 881                       490 Cable/Satellite TV
 Personal Property                           555 Prison Conditions
                                                                                          690 Other                                     850 Securities/Commodities/
      370 Other Fraud                        560 Civil Detainee – Conditions
                                                                                                                                            Exchange
      371 Truth in Lending                       of Confinement
                                                                                     Other Statutes                                     896 Arbitration
      380 Other Personal Property
                                                                                         375 False Claims Act                           899 Administrative Procedure
          Damage                        Property Rights
                                            820 Copyrights                               376 Qui Tam (31 USC                                Act/Review or Appeal of
      385 Property Damage
                                            830 Patent                                       3729(a))                                       Agency Decision
          Product Liability
                                            835 Patent – Abbreviated New                 400 State Reapportionment                      950 Constitutionality of State
                                                Drug Application                         430 Banks & Banking                                Statutes
                                            840 Trademark                                450 Commerce/ICC                               890 Other Statutory Actions
                                                                                             Rates/etc.                                     (if not administrative agency
                                                                                         460 Deportation                                    review or Privacy Act)
                             Case 1:20-cv-02228 Document 1-1 Filed 08/13/20 Page 2 of 2
 o     G. Habeas Corpus/                       o      H. Employment                            o    I. FOIA/Privacy Act                    o     J. Student Loan
          2255                                        Discrimination
       530 Habeas Corpus – General                    442 Civil Rights – Employment                 895 Freedom of Information Act               152 Recovery of Defaulted
       510 Motion/Vacate Sentence                         (criteria: race, gender/sex,              890 Other Statutory Actions                      Student Loan
       463 Habeas Corpus – Alien                          national origin,                              (if Privacy Act)                             (excluding veterans)
           Detainee                                       discrimination, disability, age,
                                                          religion, retaliation)

                                               *(If pro se, select this deck)*                 *(If pro se, select this deck)*

 o     K. Labor/ERISA                          o      L. Other Civil Rights                    o    M. Contract                            o     N. Three-Judge
          (non-employment)                               (non-employment)                                                                        Court
                                                                                                    110 Insurance
       710 Fair Labor Standards Act                   441 Voting (if not Voting Rights              120 Marine                                   441 Civil Rights – Voting
       720 Labor/Mgmt. Relations                          Act)                                      130 Miller Act                                   (if Voting Rights Act)
       740 Labor Railway Act                          443 Housing/Accommodations                    140 Negotiable Instrument
       751 Family and Medical                         440 Other Civil Rights                        150 Recovery of Overpayment
           Leave Act                                  445 Americans w/Disabilities –                    & Enforcement of
       790 Other Labor Litigation                         Employment                                    Judgment
       791 Empl. Ret. Inc. Security Act               446 Americans w/Disabilities –                153 Recovery of Overpayment
                                                          Other                                         of Veteran’s Benefits
                                                      448 Education                                 160 Stockholder’s Suits
                                                                                                    190 Other Contracts
                                                                                                    195 Contract Product Liability
                                                                                                    196 Franchise


 V. ORIGIN
 o 1 Original o 2 Removed o 3 Remanded                           o 4 Reinstated o 5 Transferred o 6 Multi-district o 7 Appeal to                         o 8 Multi-district
      Proceeding           from State        from Appellate        or Reopened         from another            Litigation              District Judge        Litigation –
                           Court             Court                                     district (specify)                              from Mag.             Direct File
                                                                                                                                       Judge

 VI. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE.)
   18 U.S.C. § 981(A)(1)(G)(i)

 VII. REQUESTED IN                           CHECK IF THIS IS A CLASS            DEMAND $                                        Check YES only if demanded in complaint
      COMPLAINT                              ACTION UNDER F.R.C.P. 23
                                                                                     JURY DEMAND:                                YES               NO      ✘
 VIII. RELATED CASE(S)
       IF ANY
                                             (See instruction)
                                                                                 YES     ✘              NO                       If yes, please complete related case form


              8/12/2020
 DATE: _________________________                                                                     /s/ Zia M. Faruqui
                                                  SIGNATURE OF ATTORNEY OF RECORD _________________________________________________________


                                              INSTRUCTIONS FOR COMPLETING CIVIL COVER SHEET JS-44
                                                            Authority for Civil Cover Sheet

      The JS-44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and services of pleadings or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the
Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint filed.
Listed below are tips for completing the civil cover sheet. These tips coincide with the Roman Numerals on the cover sheet.

           I.         COUNTY OF RESIDENCE OF FIRST LISTED PLAINTIFF/DEFENDANT (b) County of residence: Use 11001 to indicate plaintiff if resident
                      of Washington, DC, 88888 if plaintiff is resident of United States but not Washington, DC, and 99999 if plaintiff is outside the United States.

           III.       CITIZENSHIP OF PRINCIPAL PARTIES: This section is completed only if diversity of citizenship was selected as the Basis of Jurisdiction
                      under Section II.

           IV.        CASE ASSIGNMENT AND NATURE OF SUIT: The assignment of a judge to your case will depend on the category you select that best
                      represents the primary cause of action found in your complaint. You may select only one category. You must also select one corresponding
                      nature of suit found under the category of the case.

           VI.        CAUSE OF ACTION: Cite the U.S. Civil Statute under which you are filing and write a brief statement of the primary cause.

           VIII.      RELATED CASE(S), IF ANY: If you indicated that there is a related case, you must complete a related case form, which may be obtained from
                      the Clerk’s Office.

           Because of the need for accurate and complete information, you should ensure the accuracy of the information provided prior to signing the form.
